ASSUMPSIT, to enforce a builder's lien. Transferred from the September term, 1907, of the superior court by Peaslee, J., upon exceptions taken at the trial. The New England Breeders' Club did not appear at the trial, but the case was defended by an assignee appointed in proceedings under the state insolvency statute. When the case came on for argument, it appeared that the assignee in insolvency had surrendered the property to a trustee appointed in proceedings in bankruptcy under the federal statute and had been discharged as assignee. The trustee in bankruptcy had notice of the proceedings. Neither he nor the defendants of record appearing to sustain the exceptions, they were overruled without consideration.
PEASLEE, J., did not sit.